Citation Nr: 0402290	
Decision Date: 01/22/04    Archive Date: 02/05/04

DOCKET NO.  03-10 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to special monthly compensation based on the need 
for regular aid and attendance or on being housebound.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran served on active duty from March 1947 to April 
1966.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an October 2002 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

Per 38 U.S.C.A. 7722 (West 2002), the VA has an obligation to 
inform individuals of their potential entitlement to VA 
benefits when they meet the statutory definition of an 
eligible veteran, and the VA is reasonably aware that said 
veteran is potentially entitled to VA benefits.  In this 
situation, the medical records suggest that the veteran may 
now be suffering from peripheral neuropathy and that such a 
disability is related to his service-connected diabetes 
mellitus.  See General Medical Examination, July 12, 2000.  
As such, the veteran may be entitled to additional 
compensation benefits.  Thus, in accordance with 38 U.S.C.A. 
7722 (West 2002), the veteran is provided notice that he, if 
he so desires, may apply for benefits.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran has come before the Board claiming that his 
various disabilities and disorders keep him housebound and/or 
require that he receive regular aid and attendance.  The 
record indicates that the veteran is service-connected for 
the following disabilities:

?	Arteriosclerotic heart disease with 
old myocardial infarction and 
anginal syndrome (100 percent 
rating);
?	Diabetes mellitus (10 percent 
rating);
?	Duodenal ulcer with hiatal hernia 
(10 percent rating); and,
?	Residuals of a tonsillectomy 
(noncompensable rating).

The veteran avers that all of his disabilities keep him 
confined to his home and dependent on others for his daily 
needs.  

A review of the claims folder indicates that a recent 
examination in order to determine whether the veteran is 
housebound and/or in need of aid and attendance has not been 
accomplished.  While a general VA medical examination of the 
veteran was accomplished in July 2000 in which the examiner 
insinuated that the veteran was not housebound or in need of 
aid and attendance, that examination was performed when the 
veteran's cardiac disorder was still rated as 60 percent 
disabling.  Since that time, the veteran's condition has 
become more disabling, which is reflected in the current 100 
percent evaluation.  As such, it may be that the more serious 
heart disability has now made the veteran housebound and/or 
in need of regular aid and attendance.  Hence, it is the 
opinion of the Board that the veteran should be afforded a 
contemporaneous and thorough VA examination in order to 
determine the current severity of the veteran's service-
connected disabilities and how they affect the veteran's 
ability to care for himself.  See Littke v. Derwinski, 1 Vet. 
App. 90 (1991).  [The Court has held that when the medical 
evidence is inadequate, VA must supplement the record by 
seeking an advisory opinion or ordering another medical 
examination.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991) 
and Halstead v. Derwinski, 3 Vet. App. 213 (1992).]  Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq. (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2003).  

Therefore, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claims and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002), and any 
other applicable legal precedent 
(including all provisions under 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 
3.102, 3.156(a), 3.159 and 3.326(a)); as 
well as the holdings in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) and 
Charles v. Principi, 16 Vet. App. 370 
(2002)).  In particular, the RO should 
inform the appellant of the type of 
evidence required from him to 
substantiate his claim.  The appellant 
should also be informed that the RO will 
assist him in obtaining identified 
evidence, should he require such 
assistance.  The claims file must include 
documentation that there has been 
compliance with the VA's redefined duties 
to notify and assist a claimant as set 
forth in the VCAA and as specifically 
affecting the issue on appeal.

2.  The RO should schedule the veteran 
for an appropriate VA examination to 
determine his need for special monthly 
compensation based on the need for 
regular aid and attendance or on being 
housebound.  The examiner should be given 
a copy of this remand and the appellant's 
entire claims folder.  The examiner 
should be requested to review the 
appellant's medical history prior to 
conducting the examination and state that 
this has been accomplished.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.  The appellant should be advised 
of his responsibility to report for a VA 
examination under 38 C.F.R. § 3.655 
(2003).

The purpose of the examination is to 
determine housebound status or the need 
for regular aid and attendance.  Each of 
the appellant's disabilities should be 
evaluated, and the examiner is asked to 
describe the nature of the appellant's 
disabilities and the effect of his 
disabilities on his ability to perform 
daily functions.

For example, is the appellant unable to 
dress or undress himself and keep himself 
ordinarily clean and presentable?  Does 
he require frequent adjustment of any 
special prosthetic or orthopedic 
appliances that cannot be done without 
aid?  Is he unable to feed himself 
through loss of coordination of upper 
extremities or through extreme weakness, 
or unable to attend to the wants of 
nature?  Does he have incapacity, 
physical or mental, that requires care or 
assistance on a regular basis to protect 
him from hazards or dangers incident to 
his daily environment?  Does he have any 
disability that requires that he remain 
in bed?  Is he substantially confined to 
his dwelling and the immediate premises, 
and if so, it is reasonably certain that 
the disability or disabilities and 
resultant confinement will continue 
throughout his lifetime?

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the examiner's conclusions.  
If further testing or examination by 
other specialists is determined to be 
warranted in order to evaluate the 
condition(s) at issue, such testing or 
examination is to be accomplished prior 
to completion of the examination report.

The results proffered by the examiner 
must reference the complete claims 
folders and any inconsistent past 
diagnoses given.  It is requested that 
the results of the examination be typed 
and included in the claims folder for 
review. 

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2003) (". . . if the [examination] 
report does not contain sufficient 
detail, it is incumbent upon the rating 
board to return the report as inadequate 
for evaluation purposes.").  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); 
Abernathy v. Principi, 3 Vet. App. 461, 
464 (1992); and, Ardison v. Brown, 6 Vet. 
App. 405, 407 (1994).

Thereafter, the RO should readjudicate the claim.  If the 
benefits sought on appeal remain denied, the appellant and 
the appellant's representative should be provided a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations considered pertinent to the 
issues currently on appeal.  An appropriate period of time 
should be allowed for response.  Thereafter, the case should 
be returned to the Board, if in order.  The Board intimates 
no opinion as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise notified.  

The appellant is hereby notified that he has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2003) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



